Citation Nr: 1023405	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 30 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

A November 2004 Board decision denied the Veteran's claim for 
a rating higher than 30 percent for his service-connected 
left knee disorder.  Also, the Board then remanded his other 
claim for service connection for a low back disability, 
secondary to the left knee disorder, to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for 
further development.

The Veteran appealed the part of the Board's November 2004 
decision denying a higher rating for his left knee disorder 
to the U. S. Court of Appeals for Veterans Claims (Court).  
And pursuant to a May 2005 Joint Motion, the Court entered a 
June 2005 Order vacating that portion of the Board's decision 
and remanding the claim to the Board for compliance with the 
directives specified.  Thereafter, in a September 2005 
decision, the Board granted service connection for a low back 
disorder (secondary to the left knee condition) - but again 
remanded the claim for increase for the underlying service-
connected left knee disorder, in furtherance of the May 2005 
Joint Motion.

The Board again remanded this left knee disability claim in 
February 2007, for still further development

Supplemental statements of the case (SSOCs) since have been 
issued in December 2007 and June, October, and December 2008 
continuing to deny a rating higher than 30 percent for the 
Veteran's left knee disability.  So this claim is again 
before the Board.



FINDINGS OF FACT

1.  When the Veteran's claim for an increased rating for his 
left knee disability was received on February 25, 2002, he 
already had the maximum possible rating of 30 percent under 
Diagnostic Code 5257 for severe impairment - including due 
to recurrent subluxation or lateral instability.  However, 
there is X-ray confirmation he also had arthritis in this 
knee since at least October 2001, so within one year of 
filing his claim for a higher rating for this disability.  
This evidence also indicates, however, that his left knee 
flexion was not limited to 45 degrees or less and his 
extension to 10 degrees or more - even taking into account 
there was additional functional loss due to weakness, 
fatigability, incoordination or pain on movement.

2.  Following total left knee replacement on December 15, 
2003, the Veteran had a temporary 100 percent convalescent 
rating until February 1, 2005, when his lesser 30 percent 
rating resumed.  Since resumption of this lesser rating on 
February 1, 2005, however, the competent medical evidence 
indicates he has had chronic residuals consisting of severe 
painful motion or weakness in this knee; but this knee is not 
ankylosed, does not involve impairment of the tibia and 
fibula, and does not have extension limited to 30 degrees or 
more.


CONCLUSIONS OF LAW

1.  Since October 2001, the criteria have been met for a 
separate 10 percent rating for left knee arthritis - that 
is, apart from the existing 30 percent rating for the severe 
other impairment, including recurrent subluxation and lateral 
instability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 
5261 (2009).

2.  Also, since February 1, 2005, the criteria have been met 
for a higher 60 percent rating for the left knee disability.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 
4.21, 4.25, 4.68, 4.71a, DCs 5055, 5256, 5261, or 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in March 2002, April 2007, 
and May 2008, the RO and AMC advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  
Consider, as well, that the RO issued that March 2002 VCAA 
notice letter prior to initially adjudicating his claim in 
September 2002, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

It also deserves mentioning that the Veteran was apprised of 
the disability rating and downstream effective date elements 
of his claim in the April 2007 and May 2008 letters, as well 
as in an additional letter in December 2008.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing that additional VCAA notice, the RO/AMC 
has readjudicated his claim in SSOCs that were issued in 
December 2007 and June, October, and December 2008.  


This is important to point out because if, as here, the 
notice provided prior to the initial adjudication of the 
claim was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing 
the essential fairness of the adjudication will not be 
affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments." Vazquez, 2009 WL 
2835434, at 10.  

The May 2008 VCAA notice letter mentioned meets these revised 
Vazquez-Flores' requirements.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, Social Security Administration (SSA) records, 
private medical treatment records, and VA evaluation and 
treatment records - including the reports of his 
VA Compensation and Pension Examinations (C&P Exams) 
assessing the severity of his left knee disorder.  His most 
recent VA C&P Exam was in September 2008, the result of the 
Board's February 2007 remand, and the report of this most 
recent examination, along with those from years past also of 
record, provide the information needed to determine whether 
the current rating is appropriate.  38 C.F.R. §§ 3.327, 4.2.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, as there is 
no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board is also satisfied there was substantial compliance 
with its February 2007 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  



II.  Entitlement to a Rating higher than 30 percent 
for the Left Knee Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, held that in determining the 
present level of disability for any increased-evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from one year 
before the claim was filed until VA makes a final decision on 
the claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under DC 5257, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in 
slight knee disability; a higher 20 percent rating requires 
moderate knee disability; whereas an even higher 30 percent 
rating requires severe knee disability.  38 C.F.R. § 4.71a, 
DC 5257.  

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe." Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14. VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating or there 
must be objective evidence of painful motion because, read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that 


painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  See also Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel additionally held that separate 
ratings also may be assigned for limitation of flexion and 
extension of the same knee.

DC 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  According to DC 5003, 
when limitation of motion would be noncompensable, i.e., 0 
percent, under a limitation-of-motion code, but there is at 
least some limitation of motion, VA assigns a 10 percent 
rating for each major joint so affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is not sufficient to warrant a compensable 
schedular evaluation, 10 percent is assigned for each major 
joint or minor joint group affected; (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

DC 5260 provides that flexion limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; flexion limited to 45 degrees warrants a 
10 percent rating; and flexion limited to 60 degrees warrants 
a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a 0 percent (noncompensable) rating.

DC 5262 provides that impairment and malunion of the tibia 
and fibula with slight knee or ankle disability warrants a 10 
percent rating; impairment and malunion of the tibia and 
fibula with a moderate knee or ankle disability warrants a 20 
percent rating; impairment and malunion of the tibia and 
fibula with a marked knee or ankle disability warrants a 30 
percent rating; and nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
rating.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Under Diagnostic Code 5055, the minimum rating is 30 percent.  
A 60 percent rating is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The maximum 100 percent evaluation is 
granted for one year following implantation of prosthesis.  
When there are intermediate degrees of residual weakness, 
pain, or limitation of motion, the Rating Schedule instructs 
to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

A.  Prior to December 15, 2003

The Veteran submitted his claim for an increased rating for 
his left knee disability on February 25, 2002.  At that time, 
his left knee disability was rated at 30 percent under DC 
5257 for postoperative status, reconstruction of the left 
knee.  And, as explained, 30 percent is the maximum 
permissible rating under DC 5257.

However, the Veteran asserts he is entitled to a separate 
rating under DC 5003 because he also has arthritis in this 
knee and, indeed, the Court vacated the Board's prior 
decision for this additional consideration.

The Veteran's VA treatment records include an October 2001 X-
ray and radiology report confirming marked degenerative 
disease of the medial compartment of the left knee joint and 
some degenerative disease process of the femoral-patellar 
joint with marginal spurring.  His records also include a 
contemporaneous November 2001 orthopedic report indicating X-
ray evidence of severe degenerative joint disease, i.e., 
arthritis, of this knee.  As well, the report of his August 
2002 VA C&P Exam provides diagnoses of marked degenerative 
arthritis, involving the left knee with persistence of screws 
in the proximal tibia and radiopaque staples at the medial 
condyle of the distal femur, and degenerative disease of the 
femoropatellar joint.  So the Board finds there is competent 
medical evidence of record - beginning with the October 29, 
2001 X-ray and radiology report, establishes the Veteran had 
left knee arthritis.  So he is entitled to a separate rating 
for this additional disability under DC 5003.  VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

The report of the August 2002 VA C&P Exam also indicates the 
Veteran's left knee flexion was limited to 95 to 100 degrees 
and extension to 5 degrees, so not quite to 0 degrees.  His 
relevant symptoms included pain, weakness, swelling, 
occasional heat, instability/giving way, fatigability, and 
lack of endurance.  He also reported that, towards the end of 
his working day, he experienced extreme pain, but not on the 
weekends.  Based on this, the Board finds the competent 
medical evidence indicates his left knee flexion was not 
limited to 45 degrees or less or his extension to 10 degrees 
or more - even taking into account there was indication of 
additional functional loss due to weakness, fatigability, 
incoordination or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, he is not entitled to a compensable 
rating under either DC 5260 or 5261.

However, under DC 5003, when, as here, limitation of motion 
is noncompensable under a limitation-of-motion code - such 
as 5260 or 5261, but there is at least some limitation of 
motion, VA assigns a 10 percent rating for each major joint 
so affected.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

And insofar as the competent medical evidence indicates the 
Veteran has additional functional loss due to weakness, 
fatigability, incoordination or pain on movement, the Board 
finds this additional functional loss is sufficiently 
contemplated by or reflected in the assignment of a 10 
percent rating because he does not have sufficient limitation 
of flexion or extension, without these additional 
considerations, to otherwise warrant receiving a rating at 
this level.  See again DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Consequently, 
the Board finds he is entitled to a 10 percent rating for 
left knee arthritis, but no higher, retroactively effective 
from October 29, 2001 - because this was objectively 
confirmed (and therefore factually ascertainable) as of that 
date, which in turn was within one year preceding the receipt 
of his claim for a higher rating for this disability.  38 
C.F.R. § 4.71(a), DCs 5003, 5260, 5261.  See also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997) (discussing the three 
possible effective dates that may be assigned depending on 
the facts of the case:  (1) if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In considering other DCs, the Board finds that 5256 
(ankylosis of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula) and 
5263 (genu recurvatum) are not applicable in this case, as 
the medical evidence does not show the Veteran has had any of 
these other conditions during the relevant time period at 
issue.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
DC should be upheld if it is supported by explanation and 
evidence).  Notably, the mere fact that he had range of 
motion in his left knee - albeit less than normal range of 
motion, by definition, means this knee was not ankylosed.  
Ankylosis is the complete immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

B.  Since December 15, 2003

The Veteran had a total left knee replacement on December 15, 
2003.  Following this, the RO appropriately rated his left 
knee disability instead under DC 5055.

As mentioned, according to 38 C.F.R. § 4.71a, DC 5055, a 100 
percent rating is warranted for one year following 
implantation of the prosthesis.  And records show the Veteran 
was indeed provided this temporary 100 percent rating for one 
year following his knee replacement, and that the 100 percent 
rating was extended even beyond that, until February 1, 2005, 
under 38 C.F.R. § 4.30 ("Paragraph 30") to additionally 
compensate him at this maximum level while he convalesced.  
Since termination of that 100 percent rating as of February 
1, 2005, his left knee disability has again had a lesser 30 
percent rating, but now under DC 5055.

The report of the Veteran's May 2005 VA C&P Exam indicates 
his left knee had old, well-healed scars (presumably 
including from his knee replacement surgery).  There was no 
longer effusion in this knee, and his quadriceps muscles were 
intact.  His left knee extension was to 5 degrees and flexion 
to 95 degrees, with pain at full extension.  The knee was 
otherwise unremarkable for the DeLuca criteria.  The medial 
joint line opened to +1 with an end point.  He squatted to 95 
degrees flexion, with pain from 80 to 95 degrees.

The Veteran's SSA records include the report of a December 
2005 Independent Medical Evaluation indicating left knee 
extension to 0 degrees and flexion to 110 degrees.

The report of the Veteran's April 2006 VA C&P Exam provides 
that his gait was within normal limits.  His left knee was 
swollen compared to his right.  There were several old, well-
healed scars (again, presumably including from his knee 
replacement surgery).  His extension was to 3 degrees, and 
his flexion was to 90 degrees actively and to 120 degrees 
passively.  There was joint instability over the medial 
collateral ligament, described as mild; the lateral 
collateral ligament was intact; the anterior drawer test was 
negative; and there was no indication of a Baker's cyst.  
There was mild pain with range of motion from 90 degrees 
flexion to 10 degrees extension, although there were no 
further limitations with repetitive use, and there was no 
weakness, fatigue, or incoordination with range of motion.  
X-rays were ordered, and they showed a stable prosthesis and 
no evidence of arthritis due to the presence of the 
prosthesis.  The diagnosis was left knee replacement, and it 
was indicated the Veteran was mildly impaired during a flare-
up, which improved after rest.  He reported prolonged 
standing and repeated use affected this joint, but upon 
examination this knee did not show the type of impairment 
contemplated by DeLuca.

The report of the Veteran's September 2008 VA C&P Exam 
provides his left knee had no deformity, giving 
way/instability, weakness, incoordination, or decreased speed 
of joint motion; there was pain and stiffness; there were no 
episodes of dislocation or subluxation or locking; the 
symptoms of inflammation were swelling and tenderness; and 
the condition did not affect the motion of the joint.  He 
reported severe flare-ups occurring a couple of times per 
day, lasting 4 to 5 seconds; stairs were a precipitating 
factor; medication, rest and ice were alleviating factors; 
and during flare-ups, he stops what he is doing and sits down 
for a couple of minutes.  There were no constitutional 
symptoms of arthritis and no incapacitating episodes of 
arthritis.  He is able to stand for 15 to 30 minutes, though 
unable to walk more than a few yards, and uses a cane 
intermittently and occasionally.  A weight-bearing joint was 
affected and his gait was characterized by limping, but there 
was no other evidence of abnormal weight bearing.  There was 
no loss of a bone or part of a bone, nor was there 
inflammatory arthritis.  In summary, the findings note 
deformity, tenderness, pain at rest, and guarding of 
movement; there was a scar midline of the knee; and there 
were no bumps consistent with Osgoo-Schlatter's disease, 
crepitation, mass behind the knee, clicks or snaps, grinding, 
instability, patellae abnormality, meniscus abnormality, 
abnormal tendons or bursae, or other knee abnormalities.



With respect to range of motion, the report provides there 
was active motion on the left side, left flexion of -3 to 90 
to degrees.  Left knee extension is listed as not normal, 
limited by 3 degrees.  There was objective evidence of pain 
following repetitive motion, but no additional limitations 
after 3 repetitions of range of motion.  There was no joint 
ankylosis.

The report also indicates the April 2006 X-rays provide there 
is a prior complete left knee arthroplasty.  There is 
satisfactory relationship between the metallic prosthesis.  
There was no evidence of loosening or infection.  The tip of 
the tibial prosthesis had been cut off.  The patella is 
anatomical in location.  There were mild post-traumatic 
changes noted in the fibular head.  

Based on the totality of this evidence, and resolving all 
reasonable doubt in his favor, the Board finds that, despite 
his total left knee replacement surgery, the Veteran still 
has chronic residuals consisting of severe painful motion or 
weakness in this affected extremity (or at least tantamount 
thereto).  So he is entitled to a higher 60 percent rating 
under DC 5055, rather than, in comparison, just a 30 percent 
rating, because his level of impairment shown exceeds what 
reasonably may be considered as just with intermittent 
degrees of weakness, pain or limitation of motion under the 
applicably associated DCs.  See also 38 C.F.R. §§ 4.3, 4.7.

C.  Extra-schedular Rating Consideration

The Veteran also maintains that his claim should be referred 
for extra-schedular consideration.  See his representative's 
March 2010 Informal Hearing Presentation.  They specifically 
assert the left knee disability has interfered with his 
employment as a service technician and volunteer firefighter.  
See id.  They also point to his receipt of SSA benefits due, 
in part, to his service-connected left knee disability 
as evidence of marked interference with his employment.



The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability 
are inadequate.  Second, if the schedular evaluations do not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether his exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate his disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, although the Board acknowledges the Veteran's SSA 
records establish he received benefits for impairments 
including his left knee disability, the Board also sees his 
left knee disability, although limiting, was but one of many 
conditions contributing to the SSA's favorable determination.  
The SSA's January 2006 Physical Residual Functional Capacity 
Assessment specifically indicates his SSA eligibility was 
predicated on degenerative joint disease involving his left 
knee, but also his lumbar spine, and on account of arthritic 
pain in his right knee, limited range of motion in his 
shoulders, knees, and low back, and hypertension.

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is especially true 
when, as here, the Veteran has what is generally considered a 
rating in the higher range of the spectrum.  See, too, 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired).  


So the Veteran's schedular ratings recognize that his left 
knee disability impairs his ability to work, particularly 
since the Board is granting a separate 10 percent rating in 
this decision for the arthritis component of this disability 
- retroactive to October 29, 2001, and increasing the 
existing 30 percent rating to 60 percent as of February 1, 
2005, immediately upon termination of the maximum 100 percent 
rating following his total knee replacement and resultant 
need to convalesce.

His and his representative's contentions notwithstanding, 
there is no indication his left knee disability, alone, if 
considered apart from the several other unrelated 
disabilities mentioned, has markedly interfered with his 
ability to work, meaning above and beyond that contemplated 
by his schedular ratings.  Furthermore, there is no evidence 
of any other exceptional or unusual circumstances, such as 
frequent hospitalizations, suggesting he is not adequately 
compensated for this disability by the regular rating 
schedule.  His evaluation and treatment for this disability 
has been primarily, if not exclusively, on an outpatient 
basis, not as an inpatient, certainly not frequent inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).

ORDER

A separate 10 percent rating is granted for left knee 
arthritis as of October 29, 2001, subject to the laws and 
regulations governing the payment of VA compensation.

And effective February 1, 2005, upon termination of the 
temporary 100 percent rating for the total knee replacement 
and convalescence, the existing 30 percent rating is 
increased to 60 percent, also subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


